UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 November 27, 2012 Date of Report (Date of earliest event reported) OHIO VALLEY BANC CORP. (Exact name of registrant as specified in its charter) Ohio (State or other jurisdiction of incorporation) 0-20914 31-1359191 (Commission File Number) (IRS Employer Identification No.) 420 Third Avenue, Gallipolis, Ohio (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(740) 446-2631 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 8 – Other Events Item 8.01.Other Events On November 27, 2012, the Board of Directors of Ohio Valley Banc Corp. declared a quarterly cash dividend of $0.21 per share on its common shares, payable on December 14, 2012 to shareholders of record on December 7, 2012. The Board determined to declare and pay early the dividend that normally would be considered for payment in February 2013. Thomas E. Wiseman, President and Chief Executive Officer, commented, “The prepayment of the first quarter 2013 dividend, in the fourth of quarter of 2012, is based on Ohio Valley Banc Corp.’s stable capital position, financial performance for the first nine months of 2012, and potential changes in tax rates that could adversely affect America’s taxpayers, including Ohio Valley Banc Corp.’s shareholders, in 2013.” SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. OHIO VALLEY BANC CORP. Date: November 27, 2012 By: /s/ Thomas E. Wiseman Thomas E. Wiseman President and CEO
